Citation Nr: 0709802	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Propriety of reduction of disability compensation 
benefits due to incarceration.

2.  Validity of the amount of indebtedness due to overpayment 
of disability compensation benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1970 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a  decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of the validity of the amount of indebtedness due 
to overpayment of compensation benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

On November 25, 2003, the veteran was incarcerated in a state 
prison system for conviction of a felony and the term of his 
incarceration exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from January 24, 2004, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA requirements, however, are not applicable in this case 
for two reasons.  First, the law and not the factual evidence 
is dispositive of this claim.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  Second, the issue on appeal arises under 
38 U.S.C.A. § 5313, which requires a reduction of benefits 
for certain incarcerated veterans, and not from the receipt 
of a substantially complete application from the veteran.  
See 38 U.S.C.A. § 5103(a).  Thus, the VCAA is not applicable 
to this appeal, and further discussion of compliance with the 
VCAA is not required.

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Here, a May 2004 VA letter clearly notified the veteran of 
the proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.  The letter also notified the veteran that he 
had 60 days in which to submit evidence to show that the 
adverse action should not be taken.  Accordingly, VA's 
notification duties have been met.  38 C.F.R. §§ 3.103, 
3.105, 3.665.

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent.  38 C.F.R. § 3.665(d).

As of April 27, 1998, the veteran's service-connected PTSD 
was assigned a 70 percent evaluation and the veteran was 
receiving a total disability rating based on individual 
unemployability.  In March 2004, VA obtained information that 
the veteran was incarcerated, effective November 25, 2003.  
The veteran does not dispute that he was incarcerated on that 
date.  In July 2004, the veteran's benefits were reduced to 
an amount equivalent to a 10 percent evaluation effective 
January 24, 2004, the 61st day of incarceration.  The veteran 
does not contend and the evidence does not show that the 
conviction has been overturned.  Accordingly, the 
requirements for the reduction of the veteran's disability 
compensation benefits due to incarceration have been met.  
38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Because the reduction in disability compensation was proper, 
the appeal is denied.


REMAND

The veteran has also contested the validity of the amount of 
his VA indebtedness due to overpayment of compensation 
benefits.  

In a July 2004 letter, the veteran was notified that an 
overpayment had been created by the payment of full 
disability compensation benefits after January 24, 2004, 
because the veteran was only entitled to a reduced amount as 
of that date.  In a December 2004 letter, the veteran was 
notified of the amount of remaining indebtedness after 
recoupment of the debt had already begun.  But a review of 
the claims file shows that the veteran was not notified of 
the original and total amount of indebtedness due to the 
overpayment (or if he was notified, a copy of the 
notification letter is not of record).  Without clear 
information on the original amount of indebtedness owed due 
to overpayment, the Board is unable to render an equitable 
determination.  See VAOPGCPREC 6-98; see also Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991) (holding that a debtor 
may dispute the amount or existence of a debt). 

On remand, the RO must prepare an audit of the amount the 
veteran is indebted to VA for overpayment of compensation and 
a summary of how this debt has been recouped to date.  This 
information must be placed in the claim file and the findings 
of this audit must be provided to the veteran and his 
representative.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take the appropriate 
steps, to include contacting the Debt 
Management Center, to obtain a copy, if 
available, of the letter that informed the 
veteran of the debt created as a result of 
his incarceration.

2.  The AMC must also audit the veteran's 
VA disability compensation benefits from 
November 25, 2003 until the present.  This 
audit must provide detailed information on 
what monthly VA compensation benefits were 
paid to the veteran, how the overpayment 
was created, the original amount of the 
overpayment, and the monthly decrease in 
the original overpayment amount due to the 
monthly recoupment.  Once completed, this 
audit must be associated with the claims 
file.

2.  The AMC must provide the veteran and 
his representative an audit of his account 
in writing, which clearly shows the 
calculation of the overpayment and the 
recoupment.  The audit and accompanying 
letter must clearly explain to the veteran 
the creation of the entire amount of the 
overpayment assessed against him.  He must 
be provided an appropriate opportunity to 
respond.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


